_ Case 3:18-6-00085-MMH-PDB Document 280 Find NSGH29 Faagel ob PraageMLESes ' °°

UNITED STATES. STRICT COURT
MIDDLE DI > OF FLORIDA
JACKS LE DIVISION

at} 4 8: 49
UNITED STATES OF AMERICA 19 JUN 18 ™
Vv. MIDDLE OF Case Number: 3:18-cr-85(S1)-J-34PDB
TRUMAINE MULLER USM Number: 70521-018

/k/a “Lucky”

sikh a Jolly” Charles L. Truncale, CJA

233 E. Bay Street, Suite 926
Jacksonville, FL 32202-3409

 

JUDGMENT IN A CRIMINAL CASE

The defendant was found guilty as to Counts One, Two, Three, and Four of the Superseding Indictment. The defendant is
adjudicated guilty of these offenses:

Date Offense Count
Title & Section Nature of Offense Concluded Number(s)
21 U.S.C. §§ 841(a)(1), Distribution of Fentanyl Which Resulted in the November 2016 One
841(b)(1)(C) and 851 Death of "A.B." Who Used the Fentanyl
21 U.S.C. §§ 841(a)(1), Distribution of Heroin and Furanylfentany! January 2017 Two
841(b)(1)(C), and 851
21 U.S.C. §§ 841(a)(1), Possession with Intent to Distribute Cocaine and February 2017 Three
841(b)(1)(C), and 851 Furanylfentanyl
18 U.S.C. §§ 922(g)(1) and Possession of a Firearm by a Convicted Felon February 2017 Four
924(a)(2)

The original Indictment is dismissed on the motion of the Assistant United States Attorney.

The defendant is sentenced as provided in pages 2 through 5 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant must notify the United States attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes
in economic circumstances.

   
  

Date of Imposition of Sentence:

May 6, 2019

UNITED STATES DISTRICT JUDGE 2

oad
May (¢ ith 2019

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Case 3:18-cr-00085-MMH-PDB Document 980 Flléec0S4064199 Pagec2206 S5PagedtiID1 DBape 2 of §

_Trumaine Muller
3:18-¢r-85(S1)-J-34PDB

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of LIFE, consisting of LIFE as to Count One, THREE HUNDRED SIXTY (360) MONTHS as to Counts Two and
Three, and ONE HUNDRED TWENTY (120) MONTHS as to Count Four, all such terms to run concurrently.

The Court makes the following recommendation to the Bureau of Prisons:
e Incarceration at a facility located as close as possible to Jacksonville, Florida.

The defendant is remanded to the custody of the United States Marshal.

RETURN

| have executed this judgment as follows:

 

 

 

 

Defendant delivered on Syne G 2O1F to WEL MM Lrenrn

at i a p Sat Kant fey , with a certified copy of this judgment.

iy

\ J UMATEB STATES MARSHAL

By:

 

AO 245B (Rev. 02/18) Judgment in a Criminal Case
_ Case 3: 18-cr-00085-MMH- PDB Document 980 Fiféec66062199 PagecsabbPaggHInl 23a $s

“Trumaine Muller
3:18-cr-85(S1)-J-34PDB

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of SIX (6) YEARS, consisting of
SIX (6) YEARS as to Counts One through Three and FOUR (4) YEARS as to Count Four, all such terms to run
concurrently.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance.

You must refrain from any untawful use of a controlled substance. You must submit to one drug test within 15
days of release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
You must cooperate in the collection of DNA as directed by the probation officer.

- WN=

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on
the attached page.

AO 245B (Rev. 02/18) Judgment in a Criminal Case
_ Case 3:18-cr-00085-MMH-PDB. Document 980 FiédOBA68199 Pagedtob6:PaggtiDLZ6Hs**°

 Trumaine Muller
3:18-cr-85(S1)-J-34PDB

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions
are imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum
tools needed by probation officers to keep informed, report to the court about, and bring about improvements i in your conduct
and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72
hours of your release from imprisonment, unless the probation officer instructs you to report to a different probation
office or within a different time frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer
about how and when you must report to the probation officer, and you must report to the probation officer as
instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

4, You must answer truthfully the questions asked by your probation officer

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about

your living arrangements (such as the people you live with), you must notify the probation officer at least 10 days
before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances,
you must notify the probation officer within 72 hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain
view.

7, You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer

excuses you from doing so. If you do not have full-time employment you must try to find full-time employment,
unless the probation officer excuses you from doing so. If you plan to change where you work or anything about
your work (such as your position or your job responsibilities), you must notify the probation officer at least 10 days
before the change. If notifying the probation officer at least 10 days in advance is not possible due to unanticipated
circumstances, you must notify the probation officer within 72 hours of becoming aware of a change or expected
change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone ~
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon
(i.e., anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to
another person such as nunchucks or tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation

officer may require you to notify the person about the risk and you must comply with that instruction. The probation
officer may contact the person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A.U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions. For further information regarding these conditions, see Overview of
Probation and Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature: Date: ‘ ’

AO 245B (Rev. 02/18) Judgment in a Criminal Case
, Case 3:18-cr-00085-MMH-PDB Document 980 FildddSMGA199 PageS Dib PagetHID1 237° °°

aT futnaine Muller
3:18-cr-85(S1)-J-34PDB

ADDITIONAL CONDITIONS OF SUPERVISED RELEASE

1. You shall participate in a substance abuse program (outpatient and/or inpatient) and follow the probation officer's
instructions regarding the implementation of this court directive. Further, you shall contribute to the costs of these
services not to exceed an amount determined reasonable by the Probation Office's Sliding Scale for Substance
Abuse Treatment Services. During and upon the completion of this program, you are directed to submit to random
drug testing.

2. You shall participate in a mental health treatment program (outpatient and/or inpatient) and follow the probation
officer's instructions regarding the implementation of this court directive. Further, you shall contribute to the costs
of these services not to exceed an amount determined reasonable by the Probation Office's Sliding Scale for Mental
Health Treatment Services.

3. You shall submit to a search of your person, residence, place of business, any storage units under your control, or
vehicle, conducted by the United States Probation Officer at a reasonable time and in a reasonable manner, based
upon reasonable suspicion of contraband or evidence of a violation of a condition of release. You shall inform any
other residents that the premises may be subject to a search pursuant to this condition. Failure to submit to a
search may be grounds for revocation.

CRIMINAL MONETARY PENALTIES

The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth
in the Schedule of Payments.

 

Assessment JVTA Assessment’ Fine Restitution
TOTALS $400.00 $0.00 $0.00 $0.00
SCHEDULE OF PAYMENTS

The Special Assessment in the amount of $400.00 is due in full and immediately.

Unless the court has expressly ordered otherwise, if this judgment imposes a period of imprisonment, payment of criminal
monetary penalties is due during the period of imprisonment. All criminal monetary penalties, except those payments made
through the Federal Bureau of Prisons' Inmate Financial Responsibility Program, are made to the clerk of the court, unless
otherwise directed by the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
Payments shali be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine

principal, (5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of
prosecution and court costs.

 

‘ Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

AO 245B (Rev. 02/18) Judgment in a Criminal Case
